Citation Nr: 1812718	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-32 777	)	DATE
Advanced on the Docket	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for a joint disorder.

5.  Entitlement to service connection for bilateral hearing loss.


REMAND

The Veteran served on active duty from January 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Diabetes Mellitus Type II

The Veteran asserts that he has diabetes mellitus that is a result of a service.  Specifically, he avers that he was exposed to herbicides during his time in Puerto Rico from 1962 to 1964.

In a January 2012 statement, the Veteran wrote that he was a member of the 72nd Combat Defense Squadron.  He was in security and his job consisted of securing the base and maintaining security along the perimeter and guarding the B-52 bombers and KC 135 tankers.  He stated that his runway ran east to west and there were pill boxes at the ends of the runway that were never maintained.  He stated all the vegetation was then cut down and sprayed with herbicides to keep it from growing.  He further stated that he was assigned to secure a particular post and when it rained water would stand in the bottom of the pill box and would soak through his boots and his pant legs.  He would sit in the pill box for 16 hours and the rain mixed with all of the chemical herbicides.  He stated that his booth and clothes smelled of chemicals.  He stated that this exposure was during the rainy season in about October 1962 and that the perimeter was sprayed regularly after that to maintain good visibility.

In January 2012, the Veteran submitted a Wikipedia article that indicated, "in addition to testing and using the herbicides in Vietnam, Laos and Cambodia, the U.S. military also tested the "Rainbow Herbicides" and many other chemical defoliants and herbicides in...Puerto Rico...from the mid-1940s to the late 1960s."

In light of the Veteran's assertions and the internet article he submitted in support of his claim of herbicide exposure during service, the Board finds that a remand of this claim is necessary to perform all development required to confirm his possible exposure to herbicides while stationed in Puerto Rico.

Notably, a January 2012 VA Memorandum was issued regarding a formal finding of a lack of information required to document in-service events to establish service connection for Veteran's contended conditions.  VA determined that the information required to document in-service events to establish service connection was insufficient to send to the U.S. Army and Joint Services Records Research
Center (JSRRC) and/or insufficient to allow for meaningful research of National Archives and Records Administration (NARA).  But in light of the Veteran's relatively detailed contentions, the article submitted in support of his claim, and service treatment records showing his service in Puerto Rico, the Board finds another attempt to verify his claimed exposure is necessary.

Bilateral Foot Disability

The Veteran asserts that he has a bilateral foot disability as a result of service.  Specifically, he asserts that after basic training, he was assigned to the Air Police Training and was issued a pair of combat boots and the left one was too tight.  After being on his feet and marching all of the time, his left foot developed a plantar wart, which has plagued him throughout and since service.  He also avers that while on guard duty in security, he developed a foot fungus of both feet and toenails, which he has never been able to get rid of.  He stated that he contracted the foot fungus, because his boots were always wet due to working in the tropical rainy season.

The Veteran's December 1965 Report of Medical Examination notes a 1.0 centimeter plantar wart on the left foot, plantar surface, not significant (NS).  The examiner further noted that the note of foot trouble referred to a bunion on the sole of the Veteran's left foot with no complications and no sequelae. 

A May 2011 VA treatment record reflects the Veteran's complaint of an area on the base of his left foot that caused discomfort.  A June 2011 VA treatment record reflects a diagnosis of onychomycosis of the right and left toenails.  The Veteran was afforded a VA examination in February 2012.  Rather than providing an opinion regarding direct service connection, it appears that the examiner inadvertently provided an opinion regarding secondary service connection, stating that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  As rationale, the examiner stated the Veteran currently has a mild tinea and onychomycosis, related to fungus and that these conditions are not related in any way to his plantar wart, caused by a virus, found on his December 1965 separation examination.

Kidney Stones

The Veteran asserts that he suffers from kidney stones related to in-service complaints of pain in the abdomen and stomach trouble.  An August 1964 service treatment record shows complaints of abdominal pain, nausea, vomiting, and stomach cramps.  An October 1964 service treatment record reflects a complaint of abdominal pains for one and a half years.  An August 2011 VA treatment record shows treatment for kidney stones.

The record does not reflect that the Veteran has ever been afforded a VA examination regarding the etiology of his kidney stones.  The Board finds the low standard in McLendon has been met and a VA examination is warranted to determine whether the Veteran suffers from a current chronic disability related to kidney stones and whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  See 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Joint Disorder

The Veteran asserts that he has a joint disorder as a result of service.  Specifically, he contends that he contracted Dengue fever while in Puerto Rico from 1962 to 1964, which resulted in joint pain that he has had since service.  

The Veteran further asserts that he was hospitalized as a result of contracting Dengue fever.  While service treatment records reflect complaints of pain in the abdomen and stomach trouble, to include an October 1964 complaint of abdominal pains for one and a half years, there are no records of treatment for Dengue fever.  In October 2011, the AOJ submitted a Personal Information Exchange System (PIES) request for such records at the United States Air Force (USAF) Hospital at the Ramey Air Force Base in Puerto Rico, but only for the year 1964.  However, no records were found for that year, and the AOJ did not attempt to seek inpatient records dating from 1962.  Accordingly, remand is needed to attempt to obtain these records.

Bilateral Hearing Loss

The Veteran asserts he has bilateral hearing loss as a result of service.  In particular, he asserts that he was exposed to acoustic trauma in service while serving on flight lines at Barksdale Airbase in Louisiana and that his hearing loss has gotten progressively worse since then.

The Veteran was afforded a VA examination in February 2012.  Audiological testing revealed hearing loss for VA purposes in both ears.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted the Veteran's report of military noise exposure, to include aircraft engines, generators, and small arms fire.  The examiner indicated that hearing protection was reportedly used most of the time.  Occupational noise exposure was denied.  Recreational noise exposure was reported to include occasional hunting without hearing protection.  The examiner indicated that the Veteran's January 1962 entrance examination only notes whispered voice results, but a Bekesy tracing from January 1962 indicates normal hearing.  The examiner further noted that audiological examinations conducted in July 1963, January 1964, December 1964, and the Veteran's December 1965 discharge examination revealed normal hearing. 

Although the Veteran reportedly asserted the use of hearing protection most of the time in service and the examiner indicated that audiological testing during service revealed normal hearing, the examiner did not address the Veteran's reports of hearing problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Lastly, the Board notes that audiometric results dated prior to November 1, 1967 are presumed to be reported in standards set forth by the American Standards Association (ASA).  From November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  It is unclear whether the 2012 VA examiner considered the ISO conversions in providing the nexus opinion.  Therefore, the Board finds that on remand, a medical opinion that converts any ASA test results to ISO-ANSI standards will be necessary in determining whether the Veteran's bilateral hearing loss or tinnitus is related to his period of service.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. Confirm the Veteran's service in Puerto Rico during the time period from 1962 to 1964.  

3. For any verified service in Puerto Rico during the time period from 1962 to 1964, attempt to verify the Veteran's claimed exposure to herbicides, based on the Veteran's detailed January 2012 statement and the Wikipedia Internet article on the alleged use of herbicides in Puerto Rico.  Any response from JSRRC (positive or negative) should be associated with the claims file.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

4. Request all inpatient treatment records for the Veteran from the USAF Hospital at the Ramey Air Force Base in Puerto Rico for the years 1962 and 1963.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

5. Schedule the Veteran for a VA examination by an appropriate medical professional regarding his claimed bilateral foot disability.  

The examiner is to provide an opinion to the following:

a)  Identify all diagnosed foot disabilities the Veteran has had at any point during the course of his appeal, even if such disability is now resolved. 

b) For each foot disability found at any point during the course of the appeal, to include mild tinea and onychomycosis, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active military service, to include the December 1965 Report of Medical Examination noting a 1.0 centimeter plantar wart on the left foot and the Veteran's contentions regarding experiencing rashes on his feet during military service from wet boots.

6. Schedule the Veteran for a VA examination by an appropriate medical professional regarding his claimed kidney stone condition.  

The examiner is to provide an opinion to the following:

a)  Identify all diagnosed disabilities associated with kidney stones at any point during the course of the appeal, even if such disability is now resolved.

b)  For each disability associated with kidney stones found at any point during the course of the appeal, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active military service, to include the Veteran's in-service complaints of abdominal pain, nausea, vomiting, and stomach cramps.

7. Forward the claims file to an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed bilateral hearing loss.  Where required, the examiner must convert audiometric readings prior to November 1967 from American Standards Association (ASA) units to International Standard Organization (ISO) units American National Standards Institute (ANSI).  Schedule a VA examination if deemed necessary by the clinician in order to respond to the question.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current hearing loss disability is related to the Veteran's military service, to include the Veteran's report of military noise exposure.  

8. Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

